 PIGGLY WIGGLY EL DORADO CO.445Glynn Campbell,d/b/a Piggly Wiggly El Dorado Co.andRetailClerks International Association, Local No. 1583,AFL-CIO.Case No. 06-CA-1969.August 13,1965DECISION AND ORDEROn May 24,1965, Trial Examiner John F. Funke issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and Respondent filedexceptions to the Trial Examiner's Decision and briefs in supportthereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations as modified herein.,,ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrderthe RecommendedOrder of theTrial Examiner,and ordersthat Respondent, Glynn Campbell, d/b/a PigglyWiggly El DoradoCo., his agents,successors, and assigns,shalltake the action set forthin the Trial Examiner's Recommended Order.iWe agree with the Trial Examiner that the circumstances herein show that Respond-ent did not entertain any good-faith doubt of the Union's majority status, but we ex-pressly repudiate his unwarranted extraneous comments on this aspect of the case.Wealso agree with the Trial Examiner that Bob Campbell acted in violation of Section8(a)(1) as an agent of Glynn Campbell,his father and Respondent herein. In additionto the factors relied upon by the Trial Examiner,we note that Glynn Campbell was con-currently engaging in similar violations of Section 8(a) (1).The Trial Examiner excluded Lucille'Brooks, the sole office clerical employee, fromthe bargaining unit.As the Union had achieved majority status even with her inclusion,we perceive no need to pass upon this point.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEUpona chargefiledNovember 5, 1964,and an amended charge filed January 11,1965, byRetailClerksInternational Association,Local No.1583, herein called theRetail Clerks or the Union,against Glynn Campbell, d/b/a Piggly Wiggly El Dorado154 NLRB No. 32. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., herein called Campbell or the Respondent, the General Counsel issued a com-plaint alleging the Respondent violated Section 8(a)(1) and(5) of the Act.The answer of Respondent denied the commission of any unfair labor practices.Both complaint and answer were amended at the hearing.This proceeding, with all parties represented, was heard before Trial ExaminerJohn F. Funke at Little Rock, Arkansas, on March 9 and 10, 1965.At theconclusion of the hearing the parties were given leave to file briefs and briefswere received from the General Counsel and Respondent on April 22.Upon the entire record in this case, and from my observation of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe answer, as amended at the hearing, admits and I find that the Respondentis engaged in commerce within the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Retail Clerks is a labor organization within the meaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundGlynn Campbell is the owner of the retail grocery store at El Dorado involvedin this proceeding and it was either stipulated or admitted that George Reed,manager, Bob Campbell,assistantmanager, and A. Z. Weaver,produce manager,were supervisors within the meaning of the Act at all times material herein untilNovember 7, 1964,1 when Reed resigned.At all times material herein Ralph Green was president and business agent oftheRetailClerks and F. J. Chambers was secretary-treasurer.In SeptemberGreen made his first visit to El Dorado and contacted an employee of PigglyWiggly.InOctober the Retail Clerks started a campaign to organize theemployees, a campaign which culminated in a demand for recognition on Novem-ber 4.On November 5 the demand was refused.B. The status of Bob CampbellIt is the contention of the General Counsel that Bob Campbell, at least afterNovember 7, was a supervisor within the meaning of the Act. I find it unneces-sary to pass upon this question.As a person employed by his parent Bob Camp-bellwas not an employee within the meaning of the Act and would not beincluded in any computation of employees within the unit. In view of thefamily relationship and the size of the plant,2 I find that Bob Campbell acted asan agent of Respondent with respect to labor-management relations.C. The status of JesseBarnettBarnett was hired as a stocker by Respondent about September 1.He washired at $1.15 per hour but, according to his testimony, was changed from anhourly rate to a salary of $75 per week some 3 weeks later.3 This change wasmade when Glynn Campbell asked him out for coffee,told him he liked his workand warned him that the overtime he was getting might not last, and told himhe would be better off on salary.His duties at the store did not change in anyway except that he thereafter helped Bob Campbell check the registers at night.On November 3 he was called to Glynn Campbell's office and told that ManagerReed was leaving and that he was the employee qualified to take over theassistantmanager's job.(Bob Campbell,assistantmanager, was to take Reed'splace.)Barnett told Campbell he was interested and would give him an answerin a day or two. The next day, November 4, Green and Chambers visited thestore and made their demand for recognition.After they left Barnett was called intoCampbell's office and the Union was discussed in a conversation reportedinfra.1Unless otherwise noted all dates refer to 1964.2 There were only 20 regular full and part-time employees on November 4. (This Isdiscussed,infra.)"This testimony conflicts with Respondent's records which show that Barnett receiveda salary of$75 starting the week of November 2. Confronted with this contradictionBarnett admitted the records could be correct. PIGGLY WIGGLY EL DORADO CO.447On Monday, November 9,4 Barnett went to Campbell and told him he would nottake the job because he would have to find ways of firing people .5 Campbell toldhim he had been whitewashed by the Union, which Barnett denied.Barnettcontinued to work until January 2, 1965.Campbell's testimony contradicts Barnett's on several points.Campbell testi-fied that he appointed Barnett assistant manager on Tuesday, November 3, andthat Barnett seemed "elated."Barnett was paid $75 for that week and raised to$82.50 the next week.Campbell stated that during the week of November 3Reed was merely "working out his time" and was no longer a supervisor and thatBarnett assumed his duties on November 3.Campbell claimed that Barnettordered merchandise, directed the work in the back, and went ahead with "what-ever assistant managers do in the way of getting stock on the floor."Campbelladmitted, however, that Barnett "refused to do anything" and that "Mr. Barnettwas not much of an employee after this time." Campbell also admitted thatBarnett came to him (Campbell fixes the date as November 5) and told him hedid not want the job of assistant manager.Whatever may have been Barnett's status after November 9, it is my conclusionthat his status as employee did not change on November 3.6 I find that the offermade on November 3 was a prospective one and that Barnett's duties as super-visor were to start on the following Monday.This is consistent with the factthat Reed was still working at the store and there would be no reason to demoteReed and promote Barnett in the middle of the week. I find that Barnett didnot exercise any supervisory duties or change his duties except to help checkthe register during this week.Campbell's statement regarding Barnett's new dutiesis a general one, contradicted by his statement that Barnett refused to do anything.D. Violations of Section 8(a) (1)Jesse Barnett, in addition to the testimony givensupra,testified that Campbell,in the "coffee" conversation asked him what he thought about the Union.In his conversation with Campbell in Campbell's office on November 3, Barnettwas asked if he knew anything about the Union and he denied any knowledge.On the following day, November 4, following the visit of Green and Chambersto the store, Barnett was again called to the office and asked by Campbell if hehad signed a card and was told that Campbell had a photostatic copy of everycard.(Barnett said his signature was forged.)Later Campbell called in fourother employees, reminded them of the benefits they had received and toldBarnettto take them out for coffee and talk them into not going union.?He promisedBarnett he would receive $82.50 as assistant manager and that if the four employeesagreed not to go union he would pay him $100 and that if the Union did notcomein he would pay him $110. He also told Barnett that he would find waysof ridding the store of union employees and that he (Barnett) would have to"find more things wrong."On Monday, November 9, when Barnett rejectedthe position of assistant manager, Campbell asked him if he had talked to theUnion and if he had been "whitewashed."Campbell admitted the interrogationof Barnett but did not testify as to the balance of the conversation.The credibil-ity resolution is madeinfra.Johnny Benson testified that in November Glynn Campbell took him to theoffice and questioned him concerning his solicitation of another employee.Bensonfinally admitted that he had obtained a signature from Ray Lester.8Benson wastold that if the Union came in he would be working 1 hour a month. Campbelladmitted telling Benson that he was last inline inseniority and that he wouldbe on "the losing end on the game."Benson'stestimonyis credited.*Barnett was confused as to dates.Monday was November 9, not 10.5 Barnett testified that in his conversation with Campbell on November 4, Campbelltold him he(Campbell)would find ways to fire union members."Campbell testified that the reason he notified Barnett on a Tuesday was that it wason that day he received word that an alternate candidate was not interested.7 This meeting on November 4 is not referred to in the testimony of Mildred Hall,SohnnyBenson, Randall Burnside, and Lucille Brooks, the four employees whom Barnett allegeswere called in, although each testified to conversations with Campbell regarding theUnion, discussedinfra.These conversations,however, took place on other dates and notin the presence of Barnett although some of their testimony agrees withBarnett's as towhat Campbell told them.9 Lester's card was dated November 16 so the conversation must have taken place afterthat date. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDBillRoberts 9 testified that about 2 days after November 4 Produce ManagerWeaver asked him if he had signed a card and when he admitted he had, toldhim it might be "pretty bad" and later asked him if he had changed his mind.In January Weaver, who was a friend of Roberts, stopped by at Roberts' homewhen Barnett was there and the next day told Roberts he should change his mindabout the Union.Weaver did not deny the substance of these conversations butstated that he did not think Roberts was qualified to hold a job under the Union.Randall Burnside testified that when he applied for reemployment with Respond-ent in 1964 Glynn Campbell asked him if he had signed a union card whileemployed at Safeway and told him he did not want a union at the store. Theconversation took place in Campbell's office.This testimony is not denied.Mildred Hall testified that on November 19 she was called to Glynn Campbell'soffice and reminded of benefits she had received when her husband had beeninjured.Campbell told her that he could not believe she would sign a card andthat if the Union came in employees' hours would be cut and specificallymentioned Johnny Benson as an employee who might be out of a job. The con-versation was admitted by Campbell.Roger Lee testified that Bob Campbell told him in November or Decemberthat if the Union came in the employees might make higher wages but wouldhave their hours cut and some employees would be out of workCampbell didnot deny this testimony but only admitted to discussing the Union with Lee.(He testified Lee told him he regretted signing a card and that others felt thesame way )Lucille Brooks testified that Glynn Campbell, on November 13, criticized herwork and told her that if the Union came in everyone would be without a job.The discussion of a union was initiated by Brooks, who told Campbell shewas not for the Union. This testimony is not denied.Eddie Bradley testified that about Christmastime Bob Campbell asked himif Jesse Barnett had mentioned the Union to him and named several employeeswho were undependable and would "have to go" if the Union came in. Shortlybefore January 1 Bob Campbell again came to him and asked him if he wasgoing to attend a union meeting that night and asked Bradley to go becausehe (Campbell) wanted to know what was said and who was there. The nextday Campbell asked him if he had attended and when informed that Bradleyhad not told him that Roger Lee had attended and reported what happened.Bob Campbell denied threatening to get rid of undependable employees anddenied asking Bradley to attend the union meeting. I credit Bradley.Dennis Bussey testified that about 2 weeks prior to November 19 he wascalled to Glynn Campbell's office, asked how he felt about the Union by Campbell,told that if the Union came in his hours would be reduced as would the otherstockboys, and that Roger Lee would be demoted.Campbell denied the interroga-tion of Bussey and the threat concerning Lee but admitted telling Bussey theUnion would not be good for him since he could be replaced by a regularemployees working regular hours. I credit Bussey.ConclusionsOn the basis of credited testimony I find that Glynn Campbell interrogatedemployeesMildredHall,Randall Burnside, Johnny Benson, Jesse Barnett, andDennis Bussey concerning their union activity.Since such interrogation tookplace in a background of union hostility or was accompanied by threats andexpressions of union animus; the information sought could have been for thepurpose of taking action against employees; the interrogation took place in theowner's office and some of the replies were untruthful; I find the Respondentviolated Section 8 (a)(1) of the Act.1e I find it unnecessary to pass upon theother instances of interrogation since further findings would be cumulative astoany remedial order.On the basis of testimony which is either credited or undenied, I find Respondentviolated Section 8(a)(1) of the Act by:(a)Telling Benson it would cut him to 1 hour a month if the Union camein and that he would be on the losing end of the game.(b)TellingRoberts it might be "pretty bad" when he admitted signing aunion card.9 Roberts was a poor witness whose recollection had tobe refreshed continually fromhis pretrial affidavit which be had great difficulty in reading.10Bonnie Bourne, d/b/a Bourne Co v. N.L.R B , 332 F.2d 47(C.A.2) ; N.L.R.B. v.Cameo, Inc.,340 F. 2d 803, '804 (C A5) ; Cannon Electric Company,151 NLRB 1465 PIGGLY WIGGLYEL DORADO CO.449(c)TellingMildredHall that if the Union came in the employees' hourswould be cut and naming Benson as an employee who might be out of work.(d)Telling Lee that if the Union came in the employees' hours would becut and some would be out of work.(e)Telling Brooks that if the Union came in everyone would be out of work.(f)Telling Bradley that if the Union came in several employees who wereundependable would have to go; asking Bradley to attend a union meeting andreport what took place and who was there.In view of Barnett's testimony that his conversation with Bradley took placein the presence of four other employees and that none of them corroboratedthis, I shall make no findings of an 8 (a) (1) violation based on his testimonyconcerning his conversation with Campbell on November 4. I have accepted histestimony as to his employee status on November 4 because it is supported by thatof other employees and to a substantial extent by Campbell's own testimony.I have considered the contention of counsel for the Respondent that some ofthe statements set forth above were predictions rather than threats but, afterconsidering carefully the language which I have credited, I disagree.Ifindnothing in Campbell's remarks to suggest that a reduction in hours would berequested by the Union but only the indication that this would be his responseto unionization of the store. It is true that at the hearing Campbell testifiedthat it was his intent to explain to his employees the possible ill consequencesof organization but I must rely on his words and not on an explanation bothsubjective and retroactive.At the time the threats were made Campbell hadhad no negotiations with the Retail Clerks and could hardly have known whattheir demands would be.Under these circumstances the conduct of Respondentwas clearly unlawful."E The refusal to bargain1.The appropriate unitThe General Counsel contends that the unit appropriate for collective bargaining is:All grocery and produce employees of Respondent employed at its El Dorado,Arkansas, retail store, including office clerical employees, but excluding all otheremployeesincludingmeat department employees, watchmen, guards, and super-visors as defined in the Act.The Respondent contends that the only office clerical employee, Lucille Brooks,should be excluded from the unit. Brooks testified that she was first employedin 1963 as a bookkeeper and "helping in the post office." 12As of November 4(she worked in both the post office and the store office on that day) her dutiesconsisted of double entry bookkeeping, keeping a weekly report, pulling themoney in theregisters,listing the grocery invoices, and making the bank deposits.She did not, at this time, work as a checker.Based on her own testimony, which is credited, I do not believe LucilleBrooks enjoyed a sufficient community of interest with the other employees towarrant her inclusion in the unit. She worked 21/2 days for the store, was paid asalary,worked in the office (when working in the store) occupied by the ownerof the store,did not servethe public except to cash checksupon occasion, andperformed duties entirely different from those performed by other employees.The two cases cited by the General Counsel to support her inclusion,PolkBrothels, Inc.,128NLRB 330, andG. C. Murphy Company,128 NLRB 908,refer to departmentstore units.But apart from the fact that I find workingconditions in department stores easily distinguishable from those in supermarketsI believe the Board's recentdecisionsinAllied Stores of New York, Inc, d/b/aStern's Paramus,150 NLRB 799,Arnold Constable Corporation,150 NLRB 788,andLord & Taylor a Division of Associated Dry Goods Corporation,150 NLRB,812, have shornPolkof all authority.13Inestablishingnew Board policy11N.L,R.B. V. Harold Miller, et a7, d/b/a Miller Charles & Co.,341 F 2d 870 (C A 2) ;Garden Super Market,Inc.,148 NLRB 583;Big Town Super Mart, Inc.,148 NLRB 595;Herman Wilson Lumber Company,149 NLRB 673 (predictions versus threats) ;ModernPlating Corporation,150 NLRB 115012 Campbell operated post office substation No 2 from an office adjacent to his ownoffice.Although Brooks worked for the post office 21/2 days a week she was paid byCampbell, not by the post office1$1lfember Jenkins dissented in all three decisions on the ground that separate unitswere sought by the Petitioner as a device of dividing the stores to insure winning anelection at least among somesegment ofemployees.2 0 6-4 46-6 6-v of 15 4-3 0 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDrespecting departmentstores the Board inAlliedset up separate units of sellingemployees,nonselling employees,and restaurantemployees,excludingthe officeclericals fromallunits.InArnold Constable,where the Board found the non-sellingemployees largely organized, the Board established separate units ofselling employees,allofficeclericals,and all cafeteria employees. InLord &Taylor, etc.a separateunitof nonselling employees, excluding among othersthe office employees, was found appropriate. In accordance with the generalrule that officeclericalswillbe excluded from a plantwide unit where eitherparty seeks to exclude them the unit found herein will exclude the single office,clerical.14A second contention between the parties is with respect to the so-called oncallemployees.These are employees whom Respondent will call when work is availablealthough some of them, according to Glynn Campbell, will appear at the storefrom time to time to inquire if work is available and these will usually receivea larger share of the work.The issue presented is whether these employeesqualify as regular part-time employees or whether their record of employmentwas so sporadic and intermittent as to disqualify them.15The parties stipulatedthat if the Respondent's records were introduced into evidence they would indicatethe following hours worked by each from the time of his first employment to theend of the payroll period immediately proceeding the demand, October 31.Included is a summary of the number of payroll periods in which each employeeworked during the 10-week period immediately preceding the demand:(1)Coy Barksdale---------October 31: 6)f hours, September 5. 193 hours -------_____2 of 10 payrollperiods.(2)Tommy Leach_________November 7. 5% hours, October 10 4). hours, October 33 of 10 payroll6 hours, July 18 15% hours.periods(3) Joe Rambo ____-_---___October 24 7% hours, September 5 3% hours_____________2 of 10 payrollperiods(4)Ronnie Goodwin ______Does not appear on any payrolls between May 2 andNovember 7, 1964(5)Gerald Weaver________October 31 4% hours_____________________________________1 of 10 payrollperiods(6)Nina Post_____________October 10: 7% hours, October 3 16 hours, September 5:3 of 10 payroll17% hours, August 15: 24% hours, August 8 24% hours,periods.August, 1 24% hours, July 25. 25 hours, July 18 26hours, July 11. 24% hours(7)Carlton Plunk --___-___November 7 15% hours, September 26. 8% hours, Sep-Do.tember 5 3% hours(8)Henry Lewis__________October 31. 1% hours, September 26: 7% hours, Septem-Do.ber 19 2% hours(9)Don Graves___________October 3 2 hours________________________________________1 of 6 payrollperiods.<10)Ronnie Goodson______September 26 4% hours, September 19. 28 hours, Septem-4 of 10 payrollber 12: 39% hours, September 5. 10% hours.periods.(11)Gerald Henderson- __ _September 12 30% hours, September 5 50 hours, August2 of 10 payroll29 50 hours, and anaverageof approximately 48 hoursperiods.for each of the preceding 17 payroll periods(12)Herbert Bussey_______September 5. 9 hours______________________________________1 of 10 payrollperiods..(13)George Goss__________September 5 10% hours, August 29: 13 hours, and 5-17Do.hours for each of the preceding 17 payrolls.,(14)Steve Leverette*______August 22 6% hours, August 15. 8% hours, August 8None of 10 pay-roll periods.39 hours, June 27. 24%hours, June20. 11%hours, June13: 19% hours, June 6 7%hours,May 2 20% hours.*Apparently Steve Leventer on p 2 of General Counsel's Exhibit No 2.14 SeeSelect Foods Inc.,130NLRB 1286,1287, where the invoice clerk in wholesalegrocery who performed duties similar to those of Brooks was excluded from the unit.See alsoLabatt Wholesale Grocery Company,130 NLRB 228.15 There is no dispute concerning the eligibility of the regular part-time employees re-ferred to on the record as "co-op." PIGGLY WIGGLY EL DORADO CO.451Ibelieve these records conclusively establish that the employment of theoncall employees was sporadic and casual and established no pattern of regular, con-tinuing employment. It might be noted that none of the oncall employees workedin as many as 5 of the 10 weeks preceding the demand for recognition.Duringthemonth of October only seven of these employees worked at all, five of themworking 1 day during that month and two of them working 2 days.On thestrength of the record the oncall employees will be excluded from the unit.On the basis of these determinations the appropriateunit isfound to be:Allgrocery and produce employees of Respondentemployed at his ElDorado, Arkansas,retail store, including regular part-time employees, but exclud-ing the office clerical employee, oncall employees, meat department employees,guards, and supervisors as defined by the Act.2.The demand and refusalRalph Green and F. J. Chambers testified that they visited the El Doradostore twice on November 4. The first visit occuired at about 10 a.m. when theymet with Glynn Campbell and gave him a letter (Respondent's Exhibit No. 1)requesting recognition.After Campbell had read the letter Chambers said he was ready to provethemajority status of the Retail Clerks and produced photostatic copies of 13authorization cards signed by the employees.Campbell made a list of theirnames.Chambers told him the Retail Clerks made no claim to represent themeat department employees but that they did claim to represent the officeclerical.Therewas mentionofWeaver and the union agents agreed that ifhe possessed the authority asserted by Campbell he should be excluded.Camp-bell, according to Green, stated that he could not afford "one penny raise" andthat if he knew he did not have to give any raises he might recognize the Union.Campbell asked them to return later and then when they did he asked for anextension of time until the following morning at 8 o'clock.On the following morning at 8 o'clock Green was advised that Campbell hadcalled and wanted the union representatives to meet with B. S. Clark, hisattorney.After some discussion Green and Chambers went to the coffee barwhile Clark called Campbell, after which he informed them Campbell wouldnot recognize the Retail Clerks.16On the basis of the foregoing testimony, not contradicted in substance, I findthat the Union made a demand for recognition in a unit appropriate for thepurposes of collective bargaining 17 on November 4 and that the demand wasrejected on November 5.3.The Union's majority statusThe parties agreed that, exclusive of the oncall employees but including theoffice clerical, there were 20 employees employed at the El Dorado store onNovember 4.Of the 19 found to constitute the appropriate unit 12 signedcards with the Retail Clerks. (The excluded office clerical, Brooks, had signeda card.)In view of this finding it is unnecessary to decide whether or not thecard of Ray Lester should be computedin determiningthe Union'smajority sincethe Union had obtained the cards of 11 of 19 employees without Lester.184.Respondent's defenseof good-faith doubtRespondent contendsthat,althoughhe was shown photostatic copies of 13signed authorization cards 19on November4, he had reasonto doubtthat the16 That same day, November 5, Clark filed a petition for an election with the Boardand the Retail Clerks filed the original charge herein.17Although the Retail Clerks would include the office clerical in the appropriate unit andI have excluded her, I do not find such a minor variation in the unit description rendersthe unit requested inappropriate.This is particularly true where, as here, the inclusiondoes not violate either Board or statutory policy and the Union, as hereafter found,possessed a majority in either unit.Barlow-Maney Laboratories, Inc.,65 NLRB 928,944.Cf.Joslin DryGood8Company118 NLRB 555.IsLester's card was dated November 16, almost 2 weeks after the demand was made,and the General Counsel contended that it should be computed under the theory that thedemand was a continuing one, citingAmerican CompressedSteelCorporation,146 NLRB1463.19The union representatives offered to have a disinterested third party check the signa-tures for authenticity.The offer was not accepted. 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion represented a majority of its employees in an appropriate unit.Thedoubt was based largely on Campbell's feeling that the unit was inappropriatebecause it included Brooks and Barnett, both of whom Campbell would exclude,and did not include the oncall employees, whom Campbell would include.Ruling on these categories has been made and it had been established that theUnion did represent a majority in the unit found appropriate.That fact, how-ever, does not vitiate the defense of good-faith doubt.Celanese Corporation ofAmerica,95 NLRB 664, 671. But the defense of good-faith doubt may not beraised in a context of other unfair labor practices designed to gain time todissipate the Union's majority status and prevent the holding of a free election.20Here the Respondent engaged in coercive interrogation and threats of reducedworking hours and possible firings shortly after he became aware of the Union'sclaim to recognition.Under these circumstances it cannot be found thatRespondent's bad faith is mitigated by his promptfilingof a petition for anelection.2iRespondent's counsel states in his brief....itwould appear that whenever the Board finds actual majority statuscoupled with violations of Section 8(a)(1) then, automatically, the presump-tion is made that the employer did not have good faith doubt in the firstplace.The fact that the Board has decided in recent months numerouscases on theJoy SilkMillsRule, the great majority of which favor theUnions, could very easily lead Counsel to assume that the foregoing is trueand that "a reasonable doubt" is mere fiction when a Section 8(a)(1)violation is found.Counsel urges that this either is not or should not be the law, citingCarneo Lingerie,Inc.,148NLRB 535. In that case the Board made the finding that respondenthad it factual basis for his asserted doubt since many of his employees who hadsigned cards had advised him that they did not wish to be represented by theUnion and that they had been coerced into signing cardsIt found no violationof Section 8(a)(5) despite a finding of an 8(a)(1) based on threats made by asupervisor, once before and once after the demand for recognition, that theplantwould shut down if the union came in. The threats were made to "ahandful of employees in a unit of more than 250 employees" and the Boardheld that such threats couldnot, standingalone, evidence a deliberate purposeon Respondent'spart to gain time to dissipate the union'smajority.In supportof counsel'spositionin the instant case are these words of the Board.But the question whether an employer who commits violations of Section8(a) (1) also intends to undermine the union's majority or otherwise todefeat the employees unionization may not be answered mechanically, itmust turn upon a consideration of all relevant circumstances.The case is easily distinguishable on its facts from the case herein, wherethe Respondent made no effort to work out a means of checking the cards, statedhe might recognizetheUnion if it did not ask for wageincreases, and engagedin flagrant conduct in violation of the Act in a store employing only 20 regularemployees.Apart from this fact I believe thatcounsel hasstated the presentstate of the law more realistically in the quoted portion of his brief than in hiscitation ofCameo Lingerie.InJohnnie's Poultry, supra,the Board 22 rejectedthe defense of good-faith doubt based on the results of an election held onOctober 27, 1961, which the union lost 47 to 21 after it had succeeded inobtaining 55 authorization cards, 6 morethan it obtained at the time of itsdemand forrecognitionon December 6, 1962.The only violationsof Section8(a)(1) foundby the Board werea threat madeby the ownerof the plantto one employeesome weeks before organization began and unlawful interroga-tion of employees by respondent'sattorneywhen investigating the validity ofthe cardsThe court,reversing the Board in full,commented on the fact thatBoard Chairman McCulloch hadquoted statistics establishing the unreliabilityPO Joy Silk Hills v. N.L.R.B.,185 F.2d 732(C.A.D.C.).41Johnnie's PoultryCo.,146 NLRB 770,reversed344 F. 2d 617 (C.A. 8).22Member Leedomdissented on the findingof a violation of Section S(a) (5) PIGGLY WIGGLY EL DORADO CO.453of cards as proof of majority status in an address before the Labor RelationsSection of the American Bar Association in 1962.The Court of Appeals forthe Eighth Circuit quotes from this address as follows:In 58 elections, the unions presented authorization cards from 30 to 50%0of the employees and they won 11 or 19% of them. In 87 elections, theunions presented authorization cards from 50 to 70% of the employeesand they won 42 or 52% of them. In 57 elections the unions presentedauthorization cards from over 70% of the employees and they won 52 or74% of them.Despite the foregoing statistics disparaging the credit of authorization cards theBoard has continued to accept them even in the face of misleading representa-tions as to the purpose of the cards 23 and misleading statements on the cardsthemselves 24The floodtide of Board decisions on the issue of good faith runsagainstCameo Lingerieto the extent that further citation of cases would besupererogatory.Unless the employer is in possession of factual evidence which willovercome the union's claim and he is likewise free from violations of Section8(a)(1) which neither are isolated not minimal in impact, it does not appearthat he can successfully assert this defense.A reasonable doubt is not theequivalent to a good-faith doubt.25Respondent has refused to bargain in good faith with the Retail Clerks inviolation of Section 8(a)(5) of the Act.IV.THE REMEDYHaving found the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that he cease and desist therefromand take certain affirmative action necessary to affectuate the policies of the Act.Having found that Respondent refused to bargain in good faith with theRetailClerks in' the unit found appropriate herein, he will be ordered, uponrequest, to do so.Upon the basis of the foregoing finding of facts and upon the entire recordin this case, I make the following-CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of the Act.2.RetailClerks International Association, Local No. 1583, AFL-CIO, is alabor organization within the meaning of the Act.3.By interrogating his employees respecting their union activity, by threaten-. ing them with a reduction in working hours and loss of employment, and byasking an employee to engage in surveillance of a union meeting, Respondentviolated Section 8(a) (1) of the Act.4.On November 4, 1964, the Retail Clerks represented a majority of theemployees of the Respondent in a unit appropriate for the purposes of collectivebargaining.By refusing to bargain in good faith with the Retail Clerks upondemand the Respondent violated Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.23Cumberland Shoe Corporation,144 NLRB 1268 Cf.Englewood Lumber Company,130 NLRB 394. (The Board found inCumberlandthat the holding of an election wasnot theonlyinducement offered the employees to obtain their signatures.)24S.N.C.Manufacturing Co., Inc.,147 NLRB 809. (The cards stated in bold printat the top "I WANT AN ELECTION NOW." In smaller print and below was the state-ment authorizing the union to bargain for the employees )22 In LaystromManufacturingCo., 151 NLRB 1482, the Board found the employerhad refused to bargain in good faith, although he engaged in no Independent unfair laborpractices and had shown no hostility toward the union, when he refused to bargain atthe end of the contract term on the ground that he doubted the union's majority andpetitioned for an election.His doubt was grounded on the results of the last electionwhich the union had won 17 to 13, and on the further fact that 16 of the employees tovotein that election had quit and 8 replacements had been hired (In addition, theemployer had offered to negotiate a new contract conditioned upon the outcome of theelection.) 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, it is ordered that Respondent, GlynnCampbell, d/b/a PigglyWiggly El Dorado Co., his agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating his employees concerning their union member-ship and activities, threatening them with a reduction in hours if they chose unionrepresentation, threatening them with loss of jobs and a closing of the plant ifthey chose union representation,and asking employees to attend a union meetingand report what took place.(b)Refusing to recognize and bargain collectively with Retail Clerks Inter-nationalAssociation,LocalNo. 1583, AFL-CIO, as the exclusive bargainingrepresentative of all its employees in the unit found appropriate herein withrespect to rates of pay, wages, hours of employment, and other terms and con-ditions of employment.(c) In any like or related manner interfering with, restraining, or coercinghis employees in the exercise of the rights guaranteed by Section 7.2.Take the following affirmative action necessary to effectuate the policies oftheAct(a)Upon request, bargain collectively with International Association of RetailClerks,Local No. 1583, AFL-CIO, as the exclusive bargaining representativeof employees at his El Dorado store in the unit found appropriate herein andembody any understanding reached in a signed contract.(b) Post at his store at El Dorado, Arkansas, copies of the attached noticemarked "Appendix." 26Copies of said notice, to be furnished by the RegionalDirector of Region 26, shall, after being duly signed by Respondent, be postedby Respondent immediately upon receipt thereof, and be maintained by him for60 consecutive days, in conspicuous places, including all places where notices toemployees are customarily posted.(c)Notify the Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps Respondent has taken tocomply herewith.27It is further recommended that all allegations of the complaint not specificallyfound to be violations of the Act shall be dismissed.211f this Recommended Order is adopted by the Board,the words"aDecision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words"a Decree-of the United States Court of Appeals, Enforcing an Order" for the words "a Decision,and Order".n If this Recommended Order is adopted by the Board,this provision shall be modified'to read: "Notify the Regional Director for Region 26, in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union membershipor activity.WE WILL NOT threaten our employees with a reduction in hours or loss ofjobs if they choose the Retail Clerks International Association, Local No. 1583,AFL-CIO, as their bargaining agent.WE WILL NOT ask our employees to attend a union meeting and report whattook place.WE WILL recognize and bargain collectively upon request with Retail ClerksInternational Association, Local 1583, AFL-CIO, as the exclusive bargainingrepresentative of all our employees in the appropriate unit described below withrespect to rates of pay, wages, hours of employment, and other terms andconditions of employment and, if agreement is reached, embody such agree-ment in a signed contract. AIR CATERERS, INC.455The appropriate unit is:All grocery and produce employees of Respondent employed at his ElDorado, Arkansas, retail store including regular part-time employees, butexcluding the office clerical employee, oncall employees, meat depart-ment employees, guards, and supervisors as defined by the Act.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof the rights guaranteed by Section 7 of the Act.All our employees are free to become, or remain, or to refrain from becomingor remaining members of any labor organization.GLYNN CAMPBELL, D/B/A PIGGLY WIGGLY EL DORADO CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Air Caterers,Inc.andInternational Association of Machinists,AFL-CIO.Case No. 29-CA-75 (formerly 2-CA-10257) . Au-gust 13,1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the initial and reopened hearings 1 and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions andbrief, and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section10 (c) of the National Labor Relations Act, asamended, theNational Labor Relations Board herebyadopts as its1After the close of the initial hearing,the Trial Examiner reopened the proceeding onRespondent'smotion to permit it to introduce newly discovered evidence relating to thecredibilityof ClaudeRavetier,a witness for the General Counsel.154 NLRB No. 34.